Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 16, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155849(66)(70)(71)                                                                                       David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                      SC: 155849
  v                                                                   COA: 330876
                                                                      Washtenaw CC: 13-001315-FH
  SHAWN LOVETO CAMERON, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions of the Criminal Defense Attorneys of
  Michigan to waive fee and to extend the time for filing a brief amicus curiae are
  GRANTED. The amicus brief submitted on July 12, 2018, is accepted for filing. On
  further order of the Chief Justice, the motions of the Attorney General to file a brief amicus
  curiae and to extend the time for doing so are GRANTED. The amicus brief submitted on
  July 13, 2018, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 16, 2018

                                                                                Clerk